Citation Nr: 0820285	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-08 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date prior to February 11, 2005 
for the grant of entitlement to a total disability rating 
based upon individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Ahlstrom, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to November 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The veteran appeared and testified at a personal hearing in 
June 2007 before the undersigned Veterans Law Judge.  A 
written transcript of the hearing is included in the record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

A review of the record reveals that the veteran was not 
supplied with notice of the information and evidence needed 
to substantiate his TDIU claim, including notice of the 
method of determining the effective date after a TDIU claim 
is granted.  Since a notification letter has not been issued 
with respect to the current claim on appeal (earlier 
effective date for the grant of a TDIU), content compliant 
notice must be issued to the veteran.

Accordingly, the case is REMANDED to the AMC for the 
following action:

1.  VA must review the entire file and 
ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A, 
38 C.F.R. § 3.159, and Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), is 
conducted.  The notification should 
address the veteran's claim for an 
earlier effective date for his TDIU.  

2.  Then, readjudicate the claim of 
entitlement to an earlier effective 
date for the grant of a TDIU.  The AMC 
must then issue a supplemental 
statement of the case and provide the 
veteran and his representative a 
reasonable period of time in which to 
respond before this case is returned to 
the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



